In an action by a landlord, inter alia, to permanently enjoin one of its tenants from renting other premises, defendants Pergament Scarsdale, Inc. (the tenant) and Pergament Distributors, Inc., appeal from an order of the Supreme Court, Westchester County, entered December 23, 1976, which denied their motion to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. We agree with Special Term that, giving plaintiffs-respondents the benefit of every possible favorable inference, on a motion addressed to the pleadings, a cause of action exists requiring a trial. The motion to dismiss was properly denied (cf. Rovello v Orofino Realty Co., 40 NY2d 633). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.